Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending as of the response and amendments filed on 9/20/22. Claims 10-18 are currently withdrawn from examination as being directed to a non-elected invention. Claims 1-9 are currently under examination.
The rejection of claims 8-9 under 35 USC 112(b) is withdrawn in view of the amendments.
The 103 rejection of claims 1-9 as being obvious over Klein, US 20120322783 is withdrawn in view of the amendments.
Upon further consideration of the amended claims, a new 103 rejection is made, discussed below.
Claims 1-9 were examined. Claims 1, 4-5, and 7-9 are rejected. Claims 2-3 and 6 are objected to. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein, US 20110282271 A1 (publ. 11/17/2011).
The claims are drawn to a tumescent composition comprising a chemotherapy agent dissolved in a tumescent solution, wherein: (a) a tumescent concentration of the chemotherapy agent is simultaneously: 1) below a threshold for local, subcutaneous tissue toxicity, 2) above a threshold for positive local therapeutic effect, and 3) above a concentration safely achievable by IV, IM, or PO delivery; and (b) the tumescent solution comprises: (i) a vasoconstrictor; (ii) a pharmaceutically acceptable carrier; and (iii) optionally a local anesthetic, wherein the tumescent composition doesn’t contain an antibiotic.
Klein teaches an infiltration cannula to infiltrate fluid into the subcutaneous tissue of a patient (title & abstract). Klein teaches the tumescent technique as a method of subcutaneous delivery of large volumes of very dilute medication together with dilute epinephrine, resulting in very slow systemic absorption as a result of intense subcutaneous vasoconstriction (para [0003]). Klein teaches the tumescent technique allows for tumescent delivery of lidocaine and other drugs subcutaneously, with or without epinephrine as a vasoconstrictor (para [0004]). Klein teaches a tumescent local anesthetic solution (TLA solution) to typically comprise less than 1 g/L lidocaine, and 1 mg/L epinephrine (para [0006]). Klein teaches a specific embodiment wherein the tumescent solution contains a chemotherapeutic agent or antibiotic (para [0052]). Klein teaches another embodiment wherein the solution contains physiologic saline or lactated Ringer’s solution (para [0005]). As Klein teaches the limitation wherein the very dilute medication can be a chemotherapeutic agent or antibiotic, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have arrived at a tumescent composition comprising a dilute chemotherapeutic agent dissolved in a tumescent solution, wherein the tumescent solution also comprises: less than 1000 mg/L lidocaine, and 1 mg/L epinephrine, as well as a pharmaceutical carrier selected from physiologic saline or lactated Ringer’s solution, wherein the composition doesn’t include an antibiotic. Tumescent lidocaine anesthesia is defined by Applicants’ specification as an agent to reduce neuropathic pain (para [0428]); as such, the teaching of lidocaine in the solution meets the limitation of an agent to reduce neuropathic pain as recited by instant claim 9. 
Since Klein teaches tumescent delivery of a therapeutic agent, e.g., chemotherapeutic agent, it would have been prima facie obvious, to one of ordinary skill in the art that the concentration of chemotherapeutic agent would have met the claimed limitation of a tumescent concentration, and have been simultaneously: 1) below a threshold for local, subcutaneous tissue toxicity, 2) above a threshold for positive local therapeutic effect, and 3) above a concentration safely achievable by IV, IM, or PO delivery, as recited by claim 1. 


Claim Objection
Claims 2-3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
The IDS filed on 8/5/22 has been considered. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1-9 were examined. Claims 1, 4-5, and 7-9 are rejected. Claims 2-3 and 6 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627